Citation Nr: 1717016	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-06 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for right upper extremity peripheral neuropathy.

4.  Entitlement to service connection for right lower extremity peripheral neuropathy.

5.  Entitlement to service connection for left upper extremity peripheral neuropathy.

6.  Entitlement to service connection for left lower extremity peripheral neuropathy.

7.  Entitlement to service connection for right carpal tunnel syndrome (CTS).

8.  Entitlement to service connection for left CTS.

9.  Entitlement to service connection for traumatic brain injury (TBI).

10.  Entitlement to service connection for a nervous condition (now claimed as mental condition/nervousness to include depression, anxiety and sleeping problems), to include whether new and material evidence has been received to reopen a previously denied claim.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 
12.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The claim of service connection for nervousness is broad and inclusive of any psychiatric disorder (other than PTSD).  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has retained the RO's original characterization of the claim simply for purposes of consistency.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of reopening the clam of service connection for a nervous condition and a TDIU are addressed herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Evidence received since a December 1972 rating decision, which denied service connection for a nervous condition, is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for a nervous condition, and raises a reasonable possibility of substantiating the claim.  

2.  The Veteran is not service connected for any disabilities.  


CONCLUSIONS OF LAW

1.  Because evidence received since a final rating decision in December 1972 is new and material, the claim of service connection for a nervous condition, claimed as mental condition/nervousness to include depression, anxiety and sleeping problems, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The claim for a TDIU is dismissed as moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Nervous Condition

The Veteran initially filed a claim of service connection for "nervousness" in March 1971.  In December 1972, the RO denied the claim, characterizing the disability as a nervous condition.  The Veteran has since filed a claim of service connection for a mental condition/nervousness to include depression, anxiety and sleeping problems.  The current claim is not a new claim because in his original claim the Veteran described, and VA had construed, the claim as broadly encompassing "nervousness."  See Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  This is consistent with his current claim for a nervous condition, claimed as mental condition/nervousness to include depression, anxiety and sleeping problems.  Thus, new and material evidence is needed to reopen the prior claim.  

A.  Applicable Law-New and Material Evidence

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. at 118-19, 123.  If the McLendon standard is met, the claim should be reopened.  See id.

B.  Discussion

In this case, the Board finds that the claim of service connection should be reopened.   

(1) Finality of Prior Claims

As noted previously, the Veteran filed an original claim of service connection for "nervousness" in March 1971.  The claim was denied in a December 1972 decision.  Notification of this decision was sent to his last known mailing address of record in January 1973 and it was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

The Veteran did not then appeal the December 1972 determination, no new and material evidence was received prior to expiration of the appeal period, and no further official service department records have been obtained.  Accordingly, the December 1972 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.

(2) Evidence Previously Considered 

The pertinent evidence associated with the claims file at the time of the December 1972 rating decision consisted of (1) the Veteran's service treatment records (STRs), which showed a diagnosis of explosive personality disorder, chronic severe; (2) a VA hospitalization record from March 1971, which gave a history of feeling nauseated whenever he was nervous; and (3) a November 1972 VA examination, which reflected complaints of becoming fearful and vomiting frequently at night with a diagnosis of "[e]xplosive personality (from Veteran's own history)."  

This evidence, according to the December 1972 rating decision, showed a constitutional or developmental abnormality (explosive personality), which was not a disability under the law.    

(3) Subsequent Evidence Received

The evidence associated with the claims file since December 1972 consists of several VA medical records; a November 2011 statement from a private psychiatrist; and the Veteran's Social Security Administration (SSA) records.  

The Board finds that this evidence is "new" because it was not before the adjudicator in December 1972.  The Board also finds that the new evidence is "material" because it shows diagnoses of major depressive disorder and anxiety disorder (plus PTSD), and because it includes the November 2011 private psychiatrist's statement that "it is more probable than not that his nervous condition is service connected secondary to the incident he had while at service."  The incident was recorded as being attacked by a group of soldiers during service.

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a nervous condition.  Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.  The reopened claim is further addressed in the remand section.

II.  TDIU

The Veteran is also seeking a TDIU.  

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

In this case, the Veteran is not service connected for any disabilities at present.  Accordingly, there is no legal basis to consider assignment of a TDIU.  See 38 C.F.R. § 4.16.  Consequently, the appeal for a TDIU must be dismissed as consideration for a TDIU is a downstream issue.  Should any disabilities be service connected at a later date, he may seek a TDIU at that time.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for nervousness, the appeal to this extent is allowed.

The claim for a TDIU is dismissed.  



REMAND

For the reopened claim and the remaining claims on appeal, the Board finds that further action is warranted.

(1) Missing Service Records

As it pertains to the service connection claims, there appear to be outstanding STRs and service personnel records (SPRs).  

Regarding the STRs, the Veteran reported during VA Psychiatry treatment in May 2015 that he was treated during service in 1970.  He also reported a hospitalization in a psychiatric unit for 102 months.  These STRs have not been obtained, and it is understood that STRs do not include inpatient clinical (hospital) records or records of mental health treatment.  See VBA Manual M21-1, III.iii.2.A.1.e. Types of Records Included in STRs.  They are maintained with the records of a military treating facility, or a civilian treating facility.  VBA Manual M21-1, IV.ii.1.D.2.a. Location of In-Service Mental Health Treatment Records.  For that reason a separate request for include these records must be made.  See VBA Manual M21-1, III.iii.2.D.3.a.  PIES Request Codes Beginning With "C"; III.iii.2.B.4.e. How to Request Clinical Records from NPRC.  This action has not been taken in this case.  

Likewise, it is not clear that all of the Veteran's SPRs have been obtained.  In connection with his original March 1971 claim, the RO attempted to obtain these records.  A May 1972 VA Form 07-3101 states that the "military personnel records have not be located after initial search."  It goes on to note that an additional search would be made.  His STRs were associated with the claims file shortly thereafter, and they include some SPRs.  They do not, however, contain any disciplinary records.  In light of the Veteran's account (confirmed in the STRs) that he was confined in the stockade after an event in December 1970, it would appear reasonable to conclude that some type of documentation would exist to record his confinement.  Accordingly, the RO upon remand should undertake all action needed to ensure that no further SPRs remain outstanding.  
(2) Missing Post-Service Medical Records

Next, relevant to all of the service connection claims, the current evidence shows that there are VA medical records that remain outstanding.  For instance, a March 1971 VA Report of Contact indicates that the Veteran was hospitalized at the VA Medical Center (VAMC) at that time.  He gave a similar report at a May 2015 VA Mental Health consultation, where he also added having an earlier "encounter" with a VA psychiatrist after which he never returned for follow-up (a timeframe is not given, but appears to have been more proximate in time to his service separation).  Of note, a November 1972 VA examination report includes a handwritten parenthetical notation documenting the Veteran's statement of a hospital admission, but that the records pertaining to the Veteran's admission at that facility could not be found.  This does not mean, however, that the records remain unavailable to the present date.  In fact, appended to the November 1972 VA examination report is part of a hospital admission report from March 1971.  It appears incomplete, which leads to the Board to believe that further records might be available.   

Similarly, a June 2013 VA examiner quoted from a January 2013 VA psychiatric admission, and that complete hospitalization record is not associated with the claims file.  Additionally, at an October 2012 SSA psychiatric evaluation, the Veteran reported beginning treatment at VA for his diabetes approximately 6 or 7 years prior.  

At present, the claims file includes only isolated VA medical records from December 2014 to May 2015 and from February 2016 to March 2016.  The remaining VA medical records must be obtained and associated with the claims file, including those from the 1970s.  

There also appear to be outstanding private treatment records.  For instance, he reported in his claim for SSA disability benefits that he saw a private physician.  As those private records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  


(3) VA Examinations

With regard to the claimed psychiatric disorders and TBI, a new VA examination is needed.  The Veteran maintains that a current psychiatric condition and TBI are due to an assault during service where he was struck on the head and lost consciousness.  He reports that he was not hospitalized after this event due to racial bias.  Consistent with his account, the STRs contain a December 1970 Medical Board summary noting that the Veteran was being evaluated in the stockade after having a fight and being hit with a broom; he was "mad" because the other soldier was not sent to the stockade.

The Veteran previously underwent VA examinations in May 2013 and June 2013.  Both VA examiners substantially relied on the absence of symptoms documented in the STRs and post-service medical records.  Neither examiner explained why the absence of treatment (as opposed to symptoms) was medically significant either during or after service.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  This is especially significant in this case where the Veteran specifically contends that he was not treated during service due to racial bias.  Under such circumstances, it cannot reasonably be concluded that there would be any record of symptoms in the STRs.  See, e.g., AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  

Where an examination has already been provided, the Board must ensure that it is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly here, new VA examinations are needed.  

Although the claims file contains a positive opinion by a private doctor in November 2011, the doctor appears to have relied solely on the Veteran's own lay account of what happened during service.  In light of the missing STRs, it is premature to determine whether the Veteran's account to the private doctor is reliable.  As such, that private opinion is not adequate to resolve the appeal.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009).

(4) Pension

The claim for nonservice-connected pension benefits must be remanded for issuance of a statement of the case (SOC) pursuant to 38 C.F.R. § 19.9(c).  See also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issue was listed in a March 2016 supplemental statement of the case (SSOC).  It was noted that the January 2016 SOC did not include the issue.  The Veteran filed a substantive appeal in February 2016, but it could not have perfected an appeal of the issue not included in the SOC.  Thus, the Board does not have jurisdiction of this issue other than to remand for the issuance of an SOC.

Notably, in no case will an SSOC be used to announce decisions by the RO on issues not previously addressed in the SOC.  See 38 C.F.R. § 19.31(a).  The proper course was to issue another SOC rather than include the issue in an SSOC after the appeal of the other issues had already been perfected.  See Id.

Accordingly, these issues are REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the claim of entitlement to nonservice-connected disability pension.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

2.  With regard to the remaining issues (other than nonservice-connected pension), send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment by any primary care doctors since his separation from service.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Obtain all outstanding VA treatment records, including, but not limited to those from the 1970s.  The request should include non-electronic and/or retired or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of all outstanding STRs, to include mental health and hospitalization records, and the Veteran's complete official military personnel record and SPRs, to include all records pertaining to any disciplinary proceedings.

5.  After completing all development set forth in paragraphs 2-4 above, arrange for the Veteran to undergo a VA examination to address the claimed psychiatric disorders.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant, to include ruling PTSD in or out.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  If PTSD is diagnosed, please identify the stressor(s) upon which the diagnosis is based. 

The examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur, or why the fact would have normally been recorded if present.  The examiner should be particularly mindful of the Veteran's statements that he was not treated during service immediately after the head injury, which appears to be confirmed in the STRs (showing he was evaluated in the stockade instead of the hospital).  If applicable, the examiner should then explain why an absence of treatment (as opposed to symptoms) is medically significant.

In answering all questions, please articulate the reasons underpinning every conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence supports the conclusion.  

6.  Also, arrange for the Veteran to undergo a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon).  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all TBI-related claimed disorders found extant, including whether the Veteran meets the criteria for a TBI.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering this question, the examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur, or why the fact would have normally been recorded if present.  The examiner should be particularly mindful of the Veteran's statements that he was not treated during service immediately after the head injury, which appears to be confirmed in the STRs (showing he was evaluated in the stockade instead of the hospital).  If applicable, the examiner should then explain why an absence of treatment (as opposed to symptoms) is medically significant.

In answering all questions, please articulate the reasons underpinning every conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence supports the conclusion.  

7.  After completing all actions set forth in paragraphs 2-6 pertaining to all issues (except entitlement to nonservice-connected pension), undertake any further action needed as a consequence of the development completed, to include scheduling any further VA examinations needed.  

Then, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


